 



Exhibit 10.38

First Amendment to Office Lease

     THIS FIRST AMENDMENT TO OFFICE LEASE (this “First Amendment”) is entered
into between CRESCENT REAL ESTATE FUNDING VIII, L.P., a Delaware limited
partnership (“Landlord”), and GAINSCO, INC., a Texas corporation (“Tenant”).

     A. Landlord and Tenant executed that certain Office Lease dated as of
May 3, 2005 (the “Original Lease”) covering certain space designated as
Suite 1200, containing approximately 20,585 square feet of Rentable Area on the
12th floor (the “Original Premises”) of the office building located at 3333 Lee
Parkway, Dallas, Texas (the “Building”).

     B. Tenant requires temporary space in the Building while awaiting the
Commencement Date for the Original Premises and Landlord was willing and able to
accommodate this need.

     C. Tenant exercised its Preferential Right to lease certain space on the
11th Floor of the Building as described and provided for in this First
Amendment.

     D. Landlord and Tenant now desire to amend the Lease as set forth below.
The Original Lease, as modified by this First Amendment, shall be referred to as
the “Lease”. Unless otherwise expressly provided in this First Amendment,
capitalized terms used in this First Amendment shall have the same meanings as
in the Lease.

Agreement:

     In consideration of the sum of Ten and No/100 Dollars ($10.00), the mutual
covenants and agreements contained herein and in the Original Lease, and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged, Landlord and Tenant amend and modify the Original Lease as
follows:

Lease of Temporary Space

1. Temporary Space. Commencing on June 1, 2005 and continuing until the
Temporary Space Expiration Date, as hereinafter defined (the “Temporary Term”),
Tenant leases from Landlord Suite 475 located on the 4th floor of the Building
(the “Temporary Space”) , the location of which is depicted on Exhibit A
attached to this First Amendment. During the Temporary Term, the Temporary Space
shall be part of the Premises, subject to the terms of this First Amendment. As
used herein, the term “Temporary Space Expiration Date” shall mean the later of
(a) fifteen (15) Business Days after the Commencement Date; as such term is
defined in the Original Lease, or (b) the last day of the month in which the
Commencement Date occurs. If there are fewer than 15 Business Days between the
Commencement Date and the last day of the month in which the Commencement Date
occurs, then the monthly installments of Temporary Rent (hereinafter defined)
payable to Landlord by Tenant for the remainder of the Temporary Term shall be
prorated on a daily basis based on a 30 or 31-day month, as applicable.

2. Temporary Rent. During the Temporary Term Tenant shall pay Landlord monthly
installments or rent (“Temporary Rent”) in advance by the first day of each
month in the amount of $705.71 in the same manner and location as specified for
the payment of Base Rent in the Original Lease.

3. Condition of the Temporary Space. Landlord and Tenant agree that the
Temporary Space will be delivered to Tenant in its “as is” condition. Tenant
agrees that its taking possession of the Temporary Space shall be conclusive
evidence as against Tenant that the Temporary Space was in the condition agreed
upon between Landlord and Tenant, and shall be an acknowledgment by Tenant that
it accepts the Temporary Space in its then “as is” condition, without any
further improvement thereof required by Landlord.

333 LEE PARKWAY / GAINSCO, INC.


 
First Amendment to Office Lease
Exhibit B — Page i

 



--------------------------------------------------------------------------------



 



4. Surrender of the Temporary Space. Tenant shall surrender the Temporary Space
on the Temporary Space Expiration Date in accordance with Section 29 of the
Original Lease.

Exercise of Preferential Right to Lease

5. Preferential Right to Leasex. Pursuant to the Preferential Right to Lease
attached as Rider No. 2 to the Original Lease, Tenant leases from Landlord an
additional 11,130 Rentable Square Feet on the 11th floor of the Building (the
“First Preferential Space”), the location of which is depicted on Exhibit B
attached to this First Amendment. The Lease term for the First Preferential
Space shall run concurrent with the Term of the Lease. Effective upon the
Commencement Date (as defined in the Original Lease) the First Preferential
Space shall be deemed a part of the Premises for all purposes.

6. Early Termination. Tenant shall continue to have the option to terminate its
lease of the Original Premises on the terms and conditions provided for in
Section 3.D of the Original Lease. In addition, Tenant shall have the option to
terminate its lease of the First Preferential Space on the same terms and
conditions, except the termination of the lease of the First Preferential Space
shall be conditioned on the payment of six (6) times (instead of four [4] times)
the Base Rent payable for the month immediately preceding the Termination Date.
Tenant shall have the option to terminate its lease of the Original Premises and
the First Preferential Space, separately, or both at the same time.

7. Rent.

     (a) Base Rent for First Preferential Space. Commencing upon the
Commencement Date, the Base Rent due and payable for the First Preferential
Space shall be the following amounts for the following periods of time:

                                      Annual Rate   Monthly     Period       Per
RSF   Base Rent
CD
  through   Month 12   $ 0.00     $ 0.00  
Month 12
  through   Month 36   $ 17.50     $ 16,231.25  
Month 37
  through   Month 60   $ 18.50     $ 17,158.75  
Month 61
  through   Month 84   $ 19.50     $ 18,086.25  
Month 85
  through   ED   $ 20.50     $ 19,013.75  

CD = Commencement Date            ED = Expiration Date

     (b) Payment. All rental shall be paid in accordance with the terms and
provisions of the Lease, as modified by this First Amendment.

8. Additional Leasehold Improvements and Construction Allowance. Paragraph 3 of
the Work Letter attached as Exhibit D to the Original Lease shall be amended to
provide that the Construction Allowance shall include an additional amount not
to exceed $25.00 multiplied by the Rentable Square Footage of the First
Preferential Space, toward the cost of constructing the Landlord Work within the
Premises (either or both the Original Premises and the First Preferential
Space). Such additional Construction Allowance must be utilized within the first
full 48 calendar months of the Lease Term. Modifications or supplements to the
Approved Construction Documents to accommodate construction of additional
leasehold improvements in the First Preferential Space shall be handled in
accordance with Paragraph 5(A) of the Work Letter. Upon Landlord’s approval,
such additional leasehold improvements to be constructed in the First
Preferential Space shall become part of the Landlord Work.

9. Parking. Effective as of the Commencement Date, Tenant shall be entitled to
an additional 33 parking permits which allow access to unreserved spaces in
Parking Facilities. Any charges for such permits shall be abated for the initial
Lease Term.

333 LEE PARKWAY / GAINSCO, INC.


 
First Amendment to Office Lease
Exhibit B — Page ii

 



--------------------------------------------------------------------------------



 



Miscellaneous

10. Brokers. Tenant represents and warrants that it has not been represented by
any broker or agent in connection with the execution of this First Amendment.
Tenant shall indemnify and hold harmless Landlord and its designated property
management, construction and marketing firms, and their respective partners,
members, affiliates and subsidiaries, and all of their respective officers,
directors, shareholders, employees, servants, partners, members,
representatives, insurers and agents from and against all claims (including
costs of defense and investigation) of any broker or agent or similar party
claiming by, through or under Tenant in connection with this First Amendment.

11. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery of this First Amendment to Landlord. If Tenant fails to
execute and deliver a signed copy of this First Amendment to Landlord by 5:00
p.m., June 30, 2005, this First Amendment shall be deemed null and void and
shall have no force or effect, unless otherwise agreed in writing by Landlord.
Landlord’s acceptance, execution and return of this First Amendment shall
constitute Landlord’s agreement to waive Tenant’s failure to meet such deadline.

12. Miscellaneous. This First Amendment shall become effective only upon its
full execution and delivery by Landlord and Tenant. This First Amendment
contains the parties’ entire agreement regarding the subject matter covered by
it and supersedes all prior correspondence, negotiations, and agreements, if
any, whether oral or written, between the parties concerning such subject
matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this First
Amendment. All exhibits referenced in this First Amendment are incorporated by
reference and made a part hereof for all purposes. Except as modified by this
First Amendment, the terms and provisions of the Lease shall remain in full
force and effect, and the Lease, as modified by this First Amendment, shall be
binding upon and shall inure to the benefit of Landlord and Tenant, their
successors and permitted assigns.

13. Ratification. Tenant confirms and ratifies that, as of the date hereof, (a)
the Lease is and remains in good standing and full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

333 LEE PARKWAY / GAINSCO, INC.


 
First Amendment to Office Lease
Exhibit B — Page iii

 



--------------------------------------------------------------------------------



 



LANDLORD AND TENANT enter into this First Amendment as of the Effective Date
specified below Landlord’s signature.

                      Tenant:   Landlord: GAINSCO, INC., a Texas corporation  
CRESCENT REAL ESTATE FUNDING VIII, L.P.,         a Delaware limited partnership
 
                   
By:
  /s/ Glenn W. Anderson                     Name: Glenn W. Anderson   By:   CRE
Management VIII, LLC.,     President and CEO       a Delaware limited liability
company,             its general partner
 
                                By:   Crescent Real Estate Equities, Ltd.      
          a Delaware corporation, its manager
 
                   
 
              By:   /s/ Michael S. Lewis
Name: Michael S. Lewis
Title: Senior Vice President
          Leasing & Marketing         Effective Date: July 13, 2005

[EXHIBITS OMITTED]

333 LEE PARKWAY / GAINSCO, INC.


 
First Amendment to Office Lease
Exhibit B — Page iv

 